Citation Nr: 0515800	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  01-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased schedular disability 
evaluation for chronic lumbosacral strain, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to October 
1973.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a February 2001 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  

In a February 2002 decision, the Board denied the veteran's 
claims for an evaluation in excess of 40 percent for chronic 
lumbosacral strain, and for a total rating based on 
individual unemployability.  The veteran appealed, and in 
January 2003, the United States Court of Appeals for Veterans 
Claims (the Court) vacated the Board's decision and remanded 
the case for readjudication in accordance with the Joint 
Motion for Remand.

In August 2003, the Board remanded the case for development 
called for in the Joint Motion.  Subsequently, a May 2004 
rating action continued the prior denials.

In August 2004, the Board again remanded the case for 
additional development.  Subsequently, a November 2004 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The service-connected chronic lumbosacral strain is 
manifested by complaints of pain and stiffness, with some 
radicular pain into the lower extremities; clinical findings 
consist of lumbosacral pain, tenderness, and moderate 
limitation of motion (40 degrees of forward flexion, 10 
degrees of extension, bending (lateral flexion) of 20 
degrees, and rotation of 20 degrees).

3.  The veteran is only service-connected for chronic 
lumbosacral strain, which is currently rated as 40 percent 
disabling.

4.  The veteran has a ninth grade level of education, work 
experience in various capacities such as a truck driver, 
construction worker, equipment operator, and funeral home 
worker, and he has indicated that he last worked in August 
1987.

5.  It is not shown that the service-connected chronic 
lumbosacral strain renders the veteran unemployable.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected chronic lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5237 (effective on September 26, 2003).  

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to a service- 
connected disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.16 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
December 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case (SOC) issued in 
November 2001, and the supplemental statements of the case 
(SSOCs) issued in May 2004 and November 2004, the veteran was 
provided with specific information as to why his claims for 
an increased evaluation for lumbosacral strain and for a 
total rating based on individual unemployability were being 
denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's December 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not 
accomplished prior to the February 2001 initial adjudication 
of this case.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2003 
was not given prior to the first adjudication of the claims, 
the content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOCs were provided to the 
veteran in May 2004 and November 2004.  

The veteran was provided with VA examinations in January 2001 
and March 2004, and VA treatment records have been obtained.  
Pursuant to the Joint Motion, the Jackson, Mississippi, VAMC 
was requested to provide a copy of a January 2000 operation 
report pertaining to back surgery of the veteran.  In 
September 2004, the Board received a statement from that 
facility indicating that the surgery was cancelled and that 
no records were available.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Lumbosacral Strain

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet.  
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Service connection for chronic lumbosacral strain was granted 
in February 1974, and a noncompensable evaluation was 
assigned from October 1973.  A February 1988 Board decision 
increased the evaluation to 10 percent, and a March 1988 
rating decision made the evaluation effective from March 
1986.  A July 1999 Board decision increased the evaluation to 
40 percent disabling, and a September 1999 rating decision 
assigned an effective date of April 1989 for the 40 percent 
evaluation.  The veteran now contends that he is entitled to 
a higher evaluation.

The record indicates that the veteran suffered a work-related 
back injury in November 1985.  In March 1988, he underwent a 
partial hemilaminectomy, removal of herniated nucleus 
pulposus, and a foraminotomy, at the L3 and L4 levels of his 
lumbosacral spine.  The Board denied service connection for 
herniated nucleus pulposus in a final decision dated in June 
1998.  Thus, it must be pointed out that the veteran's 
service connected back disability is chronic lumbosacral 
strain, and any current neurological pathology associated 
with herniated nucleus pulposus or disc disease would not be 
part of that disability.  In this regard, the Board is aware 
that a previous Board decision, dated in July 1999, granted a 
40 percent disability evaluation for the veteran's service 
connected disability in part because the medical record as it 
stood at the time provided an insufficient basis for 
distinguishing the symptomatology related to the service 
connected and nonservice-connected back disorders.  However, 
given the present medical record, and most specifically the 
March 2004 VA examination report, the Board in the current 
decision is able to make such a distinction.

VA x-rays of the veteran's lumbosacral spine obtained in 
October 1999 revealed evidence of some scoliosis of the 
lumbosacral spine, with well-preserved height of the vertebra 
and intervertebral spaces and normal sacroiliac joints.

The report of an October 1999 VA MRI of the veteran's 
lumbosacral spine reads as follows:

The examination was done without and with 
contrast.  The [veteran] is status post 
disk surgery at L4-5 level.  Partial 
laminectomy on the right side is 
demonstrated on the scans in this area.  
Minimal scar tissue formation is seen 
surrounding the thecal sac.  There is no 
evidence of recurrent disk herniation.  
Minimal degenerative arthritic changes 
are demonstrated at the facet joints at 
the lower part of the lumbar spine.  The 
appearance of the conus is within normal 
limits.  No other significant abnormality 
is identified.

Impression: Post surgical changes related 
to previous disk surgery at L4-5 level 
are demonstrated.  The presence of disk 
herniation is not suspected.

On VA spine medical examination in January 2001, the veteran 
complained of constant back pain, which he said occurred with 
every movement.  Flexion was noted to 30 degrees, and 
extension was from zero to 10 degrees.  There was spasm in 
the lower back.  The examiner could not detect any 
neurological abnormality other than the veteran's complaint 
of a dull sensation on the lateral aspect of the right leg.  
Babinski was normal on both sides; fine and crude touch 
sensation was present; and knee and ankle jerks were normal.

A VA examination was conducted in March 2004.  The veteran 
reported that he had constant back pain, and that he could 
not stand or sit for too long.  He had to lay down to relieve 
his pain almost daily.  He did not use a TENS unit and had 
not had any physical therapy for several years.  On 
examination, lumbar spine rotation was to 20 degrees 
bilaterally; lateral bending was to 20 degrees bilaterally; 
extension was to 10 degrees; and flexion was to 40 degrees.  
He had tight muscles on palpation of the lumbar area.  The 
veteran was unable to walk on heels and tiptoes.  He used 
crutches for his painful back and right leg.  Sensation was 
decreased at the lateral thigh on both sides, and on the left 
medial calf.  The lateral calf, the right foot, and both 
soles were also decreased on sensory awareness.  Reflexes 
were 4/4+ on both sides at the knees and ankles.  There were 
weak pulses in the groin on both sides and in the right foot 
and ankle area.  The right thigh circumference was 40 
centimeters; the left was 42 centimeters.  The left calf 
measured 28 centimeters; the right was 37 centimeters.  The 
left knee measured 41 centimeters; the right was 38 
centimeters.  Straight leg raising was 70 degrees on both 
sides sitting and 60 degrees on both sides lying down.  X-
rays of the lumbosacral spine showed degenerative disc 
disease at L4-5 and L3-4.  There was some disc narrowing at 
L3-4, L4-5, and L5-S1.  There were some osteoarthritic 
changes of the facets of L5-S1 bilaterally.  The diagnosis 
was post laminectomy of the lumbar spine, L4-5, L3-4, with 
deterioration and progressive degeneration and osteoarthritic 
changes; the examiner noted that the veteran's failed lumbar 
spine discectomy was moderately severe:  

Most likely than not [sic] the condition 
that he has to the lumbar area with leg 
pain is as a result of the disc herniation 
he has which was operated on and did not 
improve his condition.  His status 
according to the history and examination 
reveals further deterioration of his 
lumbar spine condition.

The veteran's service-connected low back disability, is 
currently rated as 40 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code  5295, for lumbar strain.  

However, during the course of the veteran's appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49  
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  

In considering the veteran's claim for increase, the Board 
notes that relevant regulations were amended during the 
appeal period.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective prior to September 23, 2002.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating is warranted for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  The veteran is evaluated at the maximum rating under 
this criteria.  

A higher rating was available under the "old" rating criteria 
for evaluating intervertebral disc syndrome, but, as noted 
above, the veteran's neurological symptoms have been 
medically attributed to his non service connected herniated 
nucleus pulposus and the resulting failed surgery; thus, 
there is no basis for considering the veteran's lumbosacral 
strain under the old Code 5293.  Furthermore, at no time 
during the claim did the veteran exhibit pronounced 
impairment with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71, 
Diagnostic Code 5293 (2001).  

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 40 percent under 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revised 
criteria, a 20 percent evaluation is appropriate where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; a 
40 percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1): 
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. Note 
(3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note  
(4):  Round each range of motion measurement to the nearest 
five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire  cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of  the mouth and 
chewing; breathing limited to diaphragmatic  respiration; 
gastrointestinal symptoms due to pressure of the  costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6):  Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's low back disability is manifested 
by unfavorable ankylosis of the entire thoracolumbar spine, 
for an increased rating under the revised Code 5237.  On 
clinical testing, VA examination in March 2004 show that the 
veteran's range of motion of the lumbosacral spine was 
limited by as much as 40 degrees of forward flexion, 10 
degrees of extension, bending (lateral  flexion) of 20 
degrees, and rotation of 20 degrees.  While limited, the 
spinal segments in the veteran's low back are not ankylosed 
or fixated in flexion or extension.  As defined, ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet.  
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL  
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v.  
Derwinski, 3 Vet. App. 259 (1992).  

In fact, the March 2004 examination findings show a 
disability level that more nearly approximates the criteria 
for the 20 percent evaluation under the revised criteria; 
lumbosacral spine flexion of 40 degrees, guarding resulting 
in abnormal gait, and abnormal spinal contour.  Thus, the 
currently assigned 40 percent evaluation more than 
compensates the veteran for his present orthopedic 
manifestation of the service connected chronic lumbosacral 
strain.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v.  
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence 
demonstrating pain on use or during flare-ups attributable to 
the service connected lumbosacral strain results in 
additional functional limitation to the extent that the 
motion of the veteran's thoracolumbar spine would be 
equivalent to unfavorable ankylosis for an increased rating 
under the revised Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Again, as noted 
above, the March 2004 VA examiner attributed "the condition 
that he has to the lumbar area with leg pain is as a result 
of the disc herniation he has which was operated on and did 
not improve his condition" as opposed to the service 
connected lumbosacral strain.

(The Board notes that the provisions of Code 5293, which 
pertained to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and then that code section 
was changed to Code 5243 as of September 26, 2003.  However, 
as the evidence of record has shown that the veteran's 
neurological pathology is attributable to his nonservice-
connected herniated nucleus pulposus and resulting failed 
surgery, and not to his service connected lumbosacral strain, 
it is not necessary for the Board to consider the present 
claim under Code 5243.)

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 40 
percent for the service connected chronic lumbosacral strain 
under both old rating criteria and rating criteria revised 
effective in September 23, 2002 and September 26, 2003.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Individual Unemployability

The veteran contends that his service-connected disability 
precludes him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience. 

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, a total rating may be granted where it is found 
that service connected disorder(s) prevent him/her from 
securing and maintaining substantially gainful employment, 
provided that:  if there is only one such disability, this 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2004).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2004).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2004).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2004).  See also Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993) (the sole question of whether a claimant  
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

The appellant's service connected chronic lumbosacral strain, 
rated as 40 percent disabling, is his only service connected 
disability.  Thus, he fails to meet the percentage  
requirements of 4.16(a).  

Nonetheless, the appellant has asserted that his service- 
connected disability renders him incapable of obtaining and 
retaining substantially gainful employment.  The evidence of 
record shows that the veteran, an individual with a ninth 
grade education level and work experience mainly in jobs that 
involve heavy physical labor, has not worked since August 
1987.  As early as March 1982, he was noted to be unemployed 
due to his chronic bilateral ankle conditions, which are not 
service-connected, and it was noted right after his right 
ankle surgery of May 1983 that the veteran was considered 
disabled at that time, and would be considered similarly 
disabled for the following five to six months, "until his 
ankle heals," and that, thereafter, he would be able to do 
"moderate" work, "unless there is evidence produced showing 
more disability than I can find on the present date."  Having 
re-injured his lower back at work in 1985 and 1987, and 
having had low back surgery in 1988, it was a VA physician's 
opinion in November 1996 that the veteran's degenerative disc 
disease was not due to the inservice accident in 1973, that 
the ruptured discs which had required surgery were related to 
the degenerative disc disease, but not to the accident in 
1973, and that the veteran's subjective complaints pertaining 
to his low back were "anatomically inconsistent."

MRI examination of the veteran's low back in October 1999 
revealed evidence of disk surgery at the L4-5 level, minimal 
scar tissue formation, and minimal degenerative arthritic 
changes, with no other significant abnormalities noted.  
Also, on the VA medical examination of January 2001, 
regarding the specific contention of being currently 
unemployable, the examiner indicated that, since the veteran 
was unemployed, it was difficult for him "to judge what 
effect this pain has on his job."

The September 1998 VA social and industrial survey report 
restated the veteran's historical contentions to the effect 
that he has not worked since August 1987 and that he has held 
multiple jobs since his separation from active military 
service in October 1973.  It also shows that the veteran 
attributes his claimed unemployability to his service- 
connected low back disability, and that, in the opinion of 
the surveyor, the veteran's GAF score represents serious 
impairment in social and occupational functioning.

The veteran underwent a VA examination in March 2004.  The 
examiner reviewed the claims folder and, in an October 2004 
addendum to his examination report, stated the following: 

It is my opinion that the veteran's 
service connected chronic lumbosacral 
strain to the exclusion of age and 
existence of degree of nonservice-
connected disabilities, do [sic] not 
prevent him from employment at this 
time.  He is able to perform medium to 
light work activity where he can 
occasionally lift 20 pounds and have 
limited push-pull activities of 20 
pounds also and time periods of rest 
between activities of approximately 10 
minutes during the time he can sit or 
stand.  He is to avoid twisting 
maneuvers and do very little driving.

It is acknowledged that the evidence of record confirms that 
there is serious occupational impairment at the present time, 
part of which arises from the service-connected disability.  
The evidence of record, however, does not support the 
veteran's contention to the effect that he is totally 
unemployable as a result of his service-connected disability, 
nor does it support a finding to the effect that there are 
circumstances in this particular case, apart from those 
arising from the non-service-connected disabilities, that 
place this veteran in a different position than other 
veterans with a 40 percent disability rating.  There is 
simply no competent statement in the file supporting the 
veteran's contentions in this regard, and the totality of the 
evidentiary record does not lend support to said contentions 
either.  On the contrary, the evidence in the file seems to 
indicate that the veteran's current occupational impairment 
is serious (but not total).  

The Board understands the veteran's frustration with not 
being able to perform the heavy physical labor that he was 
accustomed to in the past, but the Board must point out that 
this does not necessarily mean that, because of his chronic 
lumbosacral strain, the veteran is totally precluded from 
securing and following a substantially gainful occupation.  
The veteran's limited educational background and his past 
work history of essentially heavy physical labor do not 
preclude him from attempting to secure an occupation of a 
sedentary nature, or one consisting of the "medium to 
light" physical activity to which the recent VA examiner 
referred.  Again, it is the Board's opinion that the record 
does not support the veteran's contention that he is totally 
unemployable because of his service-connected disability, and 
that this case is not an exceptional case that would warrant 
extra-schedular consideration.

In view of the above, the Board concludes that the criteria 
for entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability have not been met.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


